DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/22 has been entered.
Response to Amendment
The Amendment filed 9/07/22 has been entered.  Claims 1, 6- 8 and 12- 13 are amended.  Claims 1- 3, 5- 10 and 12- 13 are being addressed by this Action.
Response to Arguments
Applicant’s amendments to claim 1 and claim 8 have obviated the claim objections made in the Final Office Action, mailed 6/29/22.  As such, the claim objections made in the Final Office Action, mailed 6/29/22 are withdrawn.
Applicant’s amendments to claim 1 and claim 8 have obviated the rejections under 35 U.S.C. 112 (a) and 35 U.S.C. 112(b) made in the Final Office Action, mailed 6/29/22.  As such, the rejections under 35 U.S.C. 112 (a) and 35 U.S.C. 112(b) made in the Final Office Action, mailed 6/29/22 are withdrawn.

Applicant's arguments filed 9/07/22 have been fully considered but they are not persuasive. 
In response to applicant’s arguments on p. 10 of the Remarks, filed 9/07/22, that Pancholy does not teach or suggest the newly added limitations regarding a support plate with a first curved inner surface portion and a second curved inner surface portion with the first curved inner surface portion having a length along a longitudinal direction of the support plate longer than a length of the second curved inner surface portion along the longitudinal direction of the support plate, the Office respectfully submits that since the first curved inner surface portion and the second curved inner surface portion are portions of a single unitary support plate, the demarcation lines of the first curved inner surface portion and the second curved inner surface portion are mostly arbitrary, so long as the center inner surface portion is positioned between a first portion including at least some curve necessary to define the first curved inner surface portion and a second portion including at least some curve necessary to define the second inner surface portion. As shown in the below rejection at Annotated Fig. 1B, Pancholy encompasses or makes obvious the newly added limitations regarding a support plate with a first curved inner surface portion and a second curved inner surface portion with the first curved inner surface portion having a length along a longitudinal direction of the support plate (P1- - arrow pointing to the right) longer than a length of the second curved inner surface portion along the longitudinal direction of the support plate (P2- - arrow pointing to the left) (See Annotated Fig. 1B).
It is noted that upon further consideration, the interpretation of the cited prior art reference Benz has changed in view of the newly added reference Kato et al. (US Pub. No. 2002/0147404 A1).
Claim Objections
Claim 5 is objected to because of the following informalities:  line 4- ‘to introduce fluid into the interior of the pressing member’ should be amended to - - to introduce the fluid into the interior of the pressing member - - although it is clear that ‘fluid’ refers to ‘a fluid’ recited in claim 1, l. 25, amending the claim would provide proper antecedent basis and consistent claim terminology.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  line 2- ‘the inflatable member in an inflated state’ should be amended to - - the inflatable member in [[an]] the inflated state - - although it is clear that ‘an inflated state’ refers to ‘an inflated state’ recited in claim 8, l. 21, amending the claim would provide proper antecedent basis and consistent claim terminology.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 (lines 8- 9) and claim 13 (lines 8- 9) recites the limitation "the central portion".  There is insufficient antecedent basis for this limitation in the claim.  Claims 7 and 8 are interpreted as reciting - - the center inner surface portion - - .

Claims 1- 2 and 5- 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benz et al. (US Pub. No. 2015/0018869 A1) in view of Kato et al. (US Pub. No. 2002/0147404 A1) and Pancholy et al. (US Pub. No. 2015/0335334 
A1).  Benz, Kato and Pancholy are cited in the IDS filed 8/14/20.

    PNG
    media_image1.png
    1134
    1045
    media_image1.png
    Greyscale

Regarding claims 1- 2 and 6, Benz discloses a hemostatic device comprising: 
a flexible band (11) (Figs. 1- 4) configured to be wrapped around an arm (100) (Fig. 4) in which a radial artery (101) (Fig. 4) and an ulnar artery (103) (Fig. 4) are located, the flexible band (11) possessing a longitudinal extent that extends in a longitudinal direction; 
a securing portion (12, 13) (Figs. 1- 4) that secures the flexible band (11) on the arm (100) while the flexible band (11) is wrapped around the arm (100) in a wrapped state (See Fig. 4);
an inflatable member (40) (Figs. 1- 4) connected to the flexible band (11) and expandable upon being inflated in response to introducing fluid into an interior of the inflatable member (40) to press a part of the radial artery (101) to be subjected to hemostasis; 
a pressing member (30) (Figs. 1- 4) disposed at a position spaced from a position of the inflatable member (40) in the longitudinal direction of the flexible band (11) to press the ulnar artery (103); 
the inflatable member (40) possessing a first surface (S1) disposed on a side that will face the arm (100) when the flexible band (11) is in the wrapped state (See Annotated Fig. 4) and a second surface (S2) disposed on a side facing the flexible band (11);
the pressing member (30) including a third surface (S3) disposed on a side that will face the arm (100) when the flexible band (11) is in the wrapped state (See Annotated Fig. 4) and a fourth surface (S4) disposed on a side facing the flexible band (11); 
the pressing member (30) is inflatable to outwardly expand by being injected with a fluid (P. [0039] - - pressing member (30) is an inflatable balloon inflatable with air or other gas; air or gas are fluids; see applicant’s Specification at P. [0051] defining a fluid as “gas such as air or liquid”);
a volume of the inflatable member (40) in an inflated state and
a volume of the pressing member (30) in an inflated state (Ps. [0040], [0070] - - at least one of the balloons 30, 40, or 70 may be provided for use pre-inflated, i.e. air or gas has been injected).
Benz does not expressly disclose
(claim 1) a volume of the inflatable member an inflated state is larger than a volume of the pressing member in an inflated state as claimed;
However, Benz discloses that the inflated inflatable member (40) may be sized differently than the pressing member (30) (Ps. Ps. [0040], [0070], [0056] - - the balloon over the radial artery 101 may be of different size than the balloon over the ulnar artery 103; See Fig. 4 showing inflatable member (40) over radial artery 101 and pressing member (30) over the ulnar artery 103)).  Benz further discloses that each of the inflatable member (40) and the pressing member (40) has a footprint sufficient to cover the area overlying its target blood vessel, either the radial 101 or ulnar 103 artery (P. [0056]).
It would have been obvious to one having ordinary skill in the art to dimension the differently sized, inflated balloons disclosed by Benz such that a volume of the inflatable member in an inflated state is larger than a volume of the pressing member in an inflated state because there are a finite number of identified, predictable solutions, with a reasonable expectation of success.  MPEP 2143 (I)(E).  In this case, Benz discloses that the inflatable member (40) can be either smaller or larger than the pressing member (30) (P. [0056]).  Since the inflatable member (40) is positioned over the access track 102, puncture site 105, the arteriotomy 106 and the radial artery 101 and since the pressing member is positioned over only the ulnar artery 103 (See Fig. 4) (Ps. [0045]- [0046], [0056]), it would have been obvious to one having ordinary skill in the art to choose to dimension the inflatable member (40) larger than the pressing member since it would have yielded, with a reasonable expectation of success, the proper sized balloon footprints need to cover their respective areas overlying their respective target vessels (P. [0056]).
Modified Benz does not expressly disclose 
(claim 1) the pressing member possessing a length along the longitudinal direction of the flexible band that is shorter than a width of the pressing member along a direction orthogonal to the longitudinal direction of the flexible band;
(claim 2) wherein the flexible band possesses a width in the direction orthogonal to the longitudinal direction of the flexible band, the width of the pressing member being less than or equal to the width of the flexible band.
However, Kato teaches a flexible band (1A) (Figs. 2a- 2b, 5, 7) configured to be wrapped around an arm (30) (Figs. 5- 6, 10) in which a radial artery (33) (Figs. 5- 6, 10) and an ulnar artery (34) (Figs. 5- 6, 10) are located (P. [0005]), including a pressing member (10) (Figs. 2a- 2b, 5, 7) to press the ulnar artery (34) (See Fig. 5) (P. [0010] - - a pressure-increase structure for applying to a portion of the wrist above ulna a pressure)
(claim 1) the pressing member (10) possessing a length (D1) (Fig. 2a) long the longitudinal direction of the flexible band (1A) that is shorter than a width (W2) (Fig. 2a) of the pressing member (10) along a direction orthogonal to the longitudinal direction of the flexible band (1A) (Ps. [0031]- [0032] - - cuff 1A has a pressure-increase structure for making the pressure applied to the ulna side of the wrist; width W2 of the extrusion 10 is 30 to 40 mm, and a length D1 of the extrusion 10 is 10 to 20 mm);
(claim 2) wherein the flexible band (1A) possesses a width (W1) (Fig. 2a) in the direction orthogonal to the longitudinal direction of the flexible band (1A), the width of the pressing member (W2) being less than the width of the flexible band (W1) (See Fig. 2a) (P. [0032] - - A width W2 of the extrusion 10 is set to about the half of a width W1 of the cuff 1A).
It would have been obvious to modify the pressing member associated with Benz such that its length is shorter than its width and such that its width is less than the width of the flexible band as taught by Kato because it would accurately apply selective pressure over the ulna that is different than the pressure applied over the radial artery (See Fig. 7) (Kato - - Ps. [0008], [0038], [0040] - - pressure P1 applied to radial artery different than pressure, P2 applied to ulnar artery).
Benz in view of Kato does not disclose
(claim 1 and claim 6) a support plate as claimed.
However, Pancholy teaches a hemostatic device including a flexible band having an inflatable member (101, 301, 501, 601, 701) for pressing a part of the radial artery to be subject to hemostasis and a pressing member (103, 303, 503, 603) for pressing the ulnar artery (Ps. [0018], [0042])
Pancholy further teaching

    PNG
    media_image2.png
    899
    837
    media_image2.png
    Greyscale

 (claim 1) a support plate (104, 200, 304, 400, 604) that is more rigid than the flexible band (Ps. [0035], [0040]), the support plate being mounted on the flexible band so that the support plate and the flexible band move together as a unit (Ps. [0032], [0038]);
the support plate (104, 200, 304, 400, 604) includes an inner surface that faces toward the arm when the flexible band is wrapped around the arm in the wrapped state (See Figs. 1, 3, 6), the inner surface of the support plate including a center inner surface portion (CP) (See Annotated Fig. 1B), a first curved inner surface portion (P1) (See Annotated Fig. 1B) and a second curved inner surface portion (P2) (See Annotated Fig. 1B), the center inner surface portion (CP) being positioned between the first and second inner surface portions (P1, P2) along the longitudinal direction of the flexible band, and the first curved inner surface portion (P1) having a length along a longitudinal direction of the support plate (P1 - - arrow pointing right) longer than a length of the second curved inner surface portion along the longitudinal direction of the support plate (P2 - - arrow pointing left) (See Annotated Fig. 1B);
(claim 6) wherein the inflatable member (101, 301, 501, 601, 701) overlaps with the first curved inner surface portion (P1) and the pressing member (103, 303, 503, 603) overlaps with the second curved inner surface portion (P2), the center inner face portion (CP) being exposed between the pressing member (103, 303, 503, 603) and the inflatable member (101, 301, 501, 601, 701) (See Annotated Fig. 1B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the flexible band associated with Benz in view of Kato to include a support plate having an inner surface with a center inner surface portion and a first and second curved inner surface portion, wherein the first curved inner surface portion has a length longer than the length of the second curved inner surface portion as taught by Pancholy because it would direct pressing forces F1 (applied to puncture site on the radial artery)  and F2 (applied to the ulnar artery) such that during operation of the device pressurizing or depressurizing the ulnar artery will not generally affect operation of balloon 601 to pressurize or depressurize the radial artery, and vice versa (Pancholy - - Ps. [0046]- [0047]).
Benz in view of Kato and Pancholy encompasses or makes obvious
a length of a perpendicular line from the support plate to the first surface (S1) is longer than a length of a perpendicular line from the support plate to the third surface (S3) when the inflatable member (40) and the pressing member (30) are both fully inflated (See Annotated Fig. 4 above) (Benz - - Ps. [0040], [0070]) in a state in which at least a part of the second surface of the inflatable member (S2) and at least a part of the fourth surface (S4) of the pressing member (30) are in contact with a portion of the flexible band (11) in which the support plate (21, 22) is disposed (Ps. [0039], [0056], [0065]).  Benz in view of Kato and Pancholy encompasses or makes obvious the length of a perpendicular line from the support plate to the first surface (S1) is capable of being longer than a length of a perpendicular line from the support plate (21, 22) to the third surface (S3) when the inflatable member (40) is larger than the pressing member (30) given that they are made of the same materials and both are inflated). 
The language, "when the inflatable portion is inflated in a state in which at least a part of the second surface of the inflatable portion and at least a part of the fourth surface of the pressing member are in contact with a portion of the flexible band in which the support plate is disposed," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The Office submits that the device of Benz in view of Kato and Pancholy meets the structural limitations of the claim, and is capable of having at least a part of the second surface of the inflatable portion and at least a part of the fourth surface of the pressing member in contact with a portion of the flexible band in which the support plate is disposed.
Regarding claim 5, Benz in view of Kato and Pancholy discloses the apparatus of claim 1, Benz further disclosing further comprising a first tube (41) (Fig. 1) in communication with the interior of the inflatable member (40) to introduce the fluid into the interior of the inflatable member (40), and a second tube (31) (Fig. 1) in communication with an interior of the pressing member (30) to introduce fluid into the interior of the pressing member (30) (P. [0039]).
Regarding claim 7 in light of the rejection under 35 U.S.C. 112(b) above, Benz in view of Kato and Pancholy discloses the apparatus of claim 1, Benz further disclosing the inflatable member (40) being is connected to the flexible band (11) at a connection (C) (See Annotated Fig. 2), the connection (C) being located so that during use of the hemostatic device, the inflatable member (40) is positioned between the central portion (CP) (See Annotated Fig. 2) and the connection (C).

    PNG
    media_image3.png
    798
    435
    media_image3.png
    Greyscale


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benz et al. (US Pub. No. 2015/0018869 A1) in view of Kato et al. (US Pub. No. 2002/0147404 A1) and Pancholy et al. (US Pub. No. 2015/0335334 A1) as applied to claim 1 above, and in further view of Mers Kelly et al. (US Pat. No. 4,760,846).  Mers Kelly is cited in the IDS filed 8/14/20.
Regarding claim 3, Benz in view of Kato and Pancholy disclose the apparatus of claim 1, Benz further disclosing that each balloon 30, 40, and 60 has a footprint sufficient to cover the area overlying its target blood vessel, either the radial 101 or ulnar 103 artery, and the puncture site 102 and that the balloon over the radial artery 101 may be of different size than the balloon over the ulnar artery 103 (P. [0056]).  Benz in view of Kato and Pancholy does not explicitly disclose 
 (claim 3) the length of the pressing member being shorter than a length of the inflatable member.
However, Mers Kelly teaches a radial artery clamp having a first leg (38) (Figs. 2- 3) for pressing a part of the radial artery to be subjected to hemostasis and a second leg (44) (Figs. 2- 3) for pressing the ulnar artery
(claim 3) wherein the first leg (38) possesses a length in the longitudinal direction of the flexible band (16) (Figs. 2- 3), the length of the second leg (44) being shorter than a length of the first leg (38) (See Fig. 3) (Col. 3, l. 63- Col. 4, l. 10 - -- skin contacting surface 40 of the first leg 38 has an area about 0.3 square inches and skin contacting surface 46 of second leg 44 is approximately 1/3 the area of skin contacting surface 40, on the order of 0.1 square inches).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to size the balloon over the ulnar artery to be smaller than the balloon over the radial artery as anticipated by Benz such that the length of the pressing member associated with Benz in view of Kato and Pancholy is shorter than the length of the inflatable member associated with Benz as taught by Mers Kelly because it would assist in preventing complete restriction of the flow of blood through the ulnar artery (Mers Kelly - - Col. 4, l. 11- 17).  The motivation for the modification would have been to provide, even in those situations wherein the surface of the pressing member does overlie the ulnar artery, a skin contacting surface of the pressing member to be sufficiently small so that, the flow of blood in the ulnar artery will not be blocked completely, thereby permitting the ulnar artery to carry blood to the hand of the patient during the time in which the flow of blood through the radial artery is diminished (Mers Kelly - - Col. 4, l. 25- 38).

Claims 8 and 12- 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benz et al. (US Pub. No. 2015/0018869 A1) in view of Pancholy et al. (US Pub. No. 2015/0335334 A1).  Benz and Pancholy are cited in the IDS filed 8/14/20.
Regarding claim 8 and claim 12, Benz discloses a hemostatic device comprising: 
a flexible band (11) (Figs. 1- 4) configured to be wrapped around an arm (100) (Fig. 4) in which a radial artery (101) (Fig. 4) and an ulnar artery (103) (Fig. 4) are located, the flexible band (11) possessing a longitudinal extent that extends in a longitudinal direction, the flexible band being made of a first material; 
a securing portion (12, 13) (Figs. 1- 4) that secures the flexible band (11) on the arm (100) while the flexible band (11) is wrapped around the arm (100) in a wrapped state (See Fig. 4);
an inflatable member (40) (Figs. 1- 4) connected to the flexible band (11) and expandable upon being inflated in response to introducing fluid into an interior of the inflatable member (40) to press a part of the radial artery (101) to be subjected to hemostasis; 
a pressing member (30) (Figs. 1- 4) disposed at a position spaced from a position of the inflatable member (40) in the longitudinal direction of the flexible band (11) to press the ulnar artery (103); 
the inflatable member (40) possessing a first surface (S1) disposed on a side that will face the arm (100) when the flexible band (11) is in the wrapped state (See Annotated Fig. 4) and a second surface (S2) disposed on a side facing the flexible band (11);
the pressing member (30) including a third surface (S3) disposed on a side that will face the arm (100) when the flexible band (11) is in the wrapped state (See Annotated Fig. 4) and a fourth surface (S4) disposed on a side facing the flexible band (11); 
the pressing member (30) is inflatable to outwardly expand by being injected with a fluid (P. [0039] - - pressing member (30) is an inflatable balloon inflatable with air or other gas; air or gas are fluids; see applicant’s Specification at P. [0051] defining a fluid as “gas such as air or liquid”);
a volume of the inflatable member (40) in an inflated state and
a volume of the pressing member (30) in an inflated state (Ps. [0040], [0070] - - at least one of the balloons 30, 40, or 70 may be provided for use pre-inflated, i.e. air or gas has been injected).
Benz does not expressly disclose
(claim 8) a volume of the inflatable member an inflated state is larger than a volume of the pressing member in an inflated state as claimed;
However, Benz discloses that the inflated inflatable member (40) may be sized differently than the pressing member (30) (Ps. Ps. [0040], [0070], [0056] - - the balloon over the radial artery 101 may be of different size than the balloon over the ulnar artery 103; See Fig. 4 showing inflatable member (40) over radial artery 101 and pressing member (30) over the ulnar artery 103)).  Benz further discloses that each of the inflatable member (40) and the pressing member (40) has a footprint sufficient to cover the area overlying its target blood vessel, either the radial 101 or ulnar 103 artery (P. [0056]).
It would have been obvious to one having ordinary skill in the art to dimension the differently sized, inflated balloons disclosed by Benz such that a volume of the inflatable member in an inflated state is larger than a volume of the pressing member in an inflated state because there are a finite number of identified, predictable solutions, with a reasonable expectation of success.  MPEP 2143 (I)(E).  In this case, Benz discloses that the inflatable member (40) can be either smaller or larger than the pressing member (30) (P. [0056]).  Since the inflatable member (40) is positioned over the access track 102, puncture site 105, the arteriotomy 106 and the radial artery 101 and since the pressing member is positioned over only the ulnar artery 103 (See Fig. 4) (Ps. [0045]- [0046], [0056]), it would have been obvious to one having ordinary skill in the art to choose to dimension the inflatable member (40) larger than the pressing member since it would have yielded, with a reasonable expectation of success, the proper sized balloon footprints need to cover their respective areas overlying their respective target vessels (P. [0056]).
Modified Benz does not disclose
(claim 8 and claim 12) a support plate as claimed.
However, Pancholy teaches a hemostatic device including a flexible band having an inflatable member (101, 301, 501, 601, 701) for pressing a part of the radial artery to be subject to hemostasis and a pressing member (103, 303, 503, 603) for pressing the ulnar artery (Ps. [0018], [0042])
Pancholy further teaching
 (claim 8) a support plate (104, 200, 304, 400, 604) held by the flexible band and made of a second material more rigid than the flexible band (Ps. [0035], [0038], [0040] - - the frame is constructed of a material more rigid than the band; the plate 304 is placed in a sleeve 318 formed by a covering 310 attached to the strap 308 on the outer peripheral side of the strap at a center portion of the band);
the support plate (104, 200, 304, 400, 604) includes an inner surface that faces toward the arm when the flexible band is wrapped around the arm in the wrapped state (See Figs. 1, 3, 6), the inner surface of the support plate including a center inner surface portion (CP) (See Annotated Fig. 1B), a first curved inner surface portion (P1) (See Annotated Fig. 1B) and a second curved inner surface portion (P2) (See Annotated Fig. 1B), the center inner surface portion (CP) being positioned between the first and second inner surface portions (P1, P2) along the longitudinal direction of the flexible band, and the first curved inner surface portion (P1) having a length along a longitudinal direction of the support plate (P1- - arrow pointing right) longer than a length of the second curved inner surface portion along the longitudinal direction of the support plate (P2- - arrow pointing left) (See Annotated Fig. 1B);
(claim 12) wherein the inflatable member (101, 301, 501, 601, 701) overlaps with the first curved inner surface portion (P1) and the pressing member (103, 303, 503, 603) overlaps with the second curved inner surface portion (P2), the center inner face portion (CP) being exposed between the pressing member (103, 303, 503, 603) and the inflatable member (101, 301, 501, 601, 701) (See Annotated Fig. 1B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the flexible band associated with Benz in view of Kato to include a support plate having an inner surface with a center inner surface portion and a first and second curved inner surface portion, wherein the first curved inner surface portion has a length longer than the length of the second curved inner surface portion as taught by Pancholy because it would direct pressing forces F1 (applied to puncture site on the radial artery)  and F2 (applied to the ulnar artery) such that during operation of the device pressurizing or depressurizing the ulnar artery will not generally affect operation of balloon 601 to pressurize or depressurize the radial artery, and vice versa (Pancholy - - Ps. [0046]- [0047]).
Benz in view of Pancholy encompasses or makes obvious
a length of a perpendicular line from the support plate to the first surface (S1) is longer than a length of a perpendicular line from the support plate to the third surface (S3) when the inflatable member (40) and the pressing member (30) are both fully inflated (See Annotated Fig. 4 above) (Benz - - Ps. [0040], [0070]) in a state in which at least a part of the second surface of the inflatable member (S2) and at least a part of the fourth surface (S4) of the pressing member (30) are in contact with a portion of the flexible band (11) in which the support plate (21, 22) is disposed (Ps. [0039], [0056], [0065]).  Benz in view of Pancholy encompasses or makes obvious the length of a perpendicular line from the support plate to the first surface (S1) is capable of being longer than a length of a perpendicular line from the support plate (21, 22) to the third surface (S3) when the inflatable member (40) is larger than the pressing member (30) given that they are made of the same materials and both are inflated). 
The language, "when the inflatable portion is inflated in a state in which at least a part of the second surface of the inflatable portion and at least a part of the fourth surface of the pressing member are in contact with a portion of the flexible band in which the support plate is disposed," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The Office submits that the device of Benz in view of Kato and Pancholy meets the structural limitations of the claim, and is capable of having at least a part of the second surface of the inflatable portion and at least a part of the fourth surface of the pressing member in contact with a portion of the flexible band in which the support plate is disposed.
Regarding claim 13 in light of the rejection under 35 U.S.C. 112(b) above, Benz in view of Pancholy discloses the apparatus of claim 1, Benz further disclosing the inflatable member (40) being is connected to the flexible band (11) at a connection (C) (See Annotated Fig. 2), the connection (C) being located so that during use of the hemostatic device, the inflatable member (40) is positioned between the central portion (CP) (See Annotated Fig. 2) and the connection (C).

Claims 9- 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benz et al. (US Pub. No. 2015/0018869 A1) in view of Pancholy et al. (US Pub. No. 2015/0335334 A1) as applied to claim 8 above, and in further view of Mers Kelly et al. (US Pat. No. 4,760,846).  Mers Kelly is cited in the IDS filed 8/14/20.
Regarding claim 9, Benz in view of Pancholy discloses the apparatus of claim 8, Benz further disclosing that each balloon 30, 40, and 60 has a footprint sufficient to cover the area overlying its target blood vessel, either the radial 101 or ulnar 103 artery, and the puncture site 102 and that the balloon over the radial artery 101 may be of different size than the balloon over the ulnar artery 103 (P. [0056]).  Benz does not explicitly disclose 
(claim 9) wherein a surface area of the first surface of the inflatable portion in an inflated state is larger than a surface area of the third surface of the pressing member;
 (claim 10) the length of the pressing member being shorter than a length of the inflatable member.
However, Mers Kelly teaches a radial artery clamp having a first leg (38) (Figs. 2- 3) for pressing a part of the radial artery to be subjected to hemostasis and a second leg (44) (Figs. 2- 3) for pressing the ulnar artery
(claim 9) wherein a surface area of the first surface (40) (Fig. 3) of the first leg (38) is larger than a surface area of the third surface (46) (Fig. 3) of the second leg (44) (Col. 3, l. 63- Col. 4, l. 10 - -- skin contacting surface 40 of the first leg 38 has an area about 0.3 square inches and skin contacting surface 46 of second leg 44 is approximately 1/3 the area of skin contacting surface 40, on the order of 0.1 square inches);
(claim 10) wherein the first leg (38) possesses a length in the longitudinal direction of the flexible band (16) (Figs. 2- 3), the length of the second leg (44) being shorter than a length of the first leg (38) (See Fig. 3) (Col. 3, l. 63- Col. 4, l. 10 - -- skin contacting surface 40 of the first leg 38 has an area about 0.3 square inches and skin contacting surface 46 of second leg 44 is approximately 1/3 the area of skin contacting surface 40, on the order of 0.1 square inches).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to size the balloon over the ulnar artery to be smaller than the balloon over the radial artery as anticipated by Benz in view of Pancholy such that the length of and surface area of the pressing member associated with Benz in view of Pancholy is shorter than the length of and smaller than the surface are of the inflatable member associated with Benz in view of Pancholy as taught by Mers Kelly because it would assist in preventing complete restriction of the flow of blood through the ulnar artery (Mers Kelly - - Col. 4, l. 11- 17).  The motivation for the modification would have been to provide, even in those situations wherein the surface of the pressing member does overlie the ulnar artery, a skin contacting surface of the pressing member to be sufficiently small so that, the flow of blood in the ulnar artery will not be blocked completely, thereby permitting the ulnar artery to carry blood to the hand of the patient during the time in which the flow of blood through the radial artery is diminished (Mers Kelly - - Col. 4, l. 25- 38).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANKINDI RWEGO/           Examiner, Art Unit 3771